DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.

Status of Claims
Applicant has amended claims 2-3, 5-8, 11-16, 23-24, and 27.  Claims 1 and 17-21 were previously cancelled.  Claims 2-16 and 22-27 are pending and are presented for examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.

Allowable Subject Matter 
Claims 3, 6-8, 14-16 and 27 would be allowable if rewritten in independent form including all of the limitations of the base claims (claims 2, 12, and 23, respectively).

Response to Remarks
Applicant’s remarks have been fully considered and are addressed as follows:
a. Independent Claims 2, 12, and 13: Applicant has amended independent claims 2, 12, and 13 in order to overcome the Zhang, Mason, and Samocha prior art references.  
The examiner disagrees with the Applicant’s remarks on page 12 which states:

    PNG
    media_image1.png
    130
    750
    media_image1.png
    Greyscale

Prior to the interview on 09/23/2020, the Applicant’s attorneys elected not provide any claim amendments for me to consider.  Further, the interview agenda that was emailed to me by the Applicant’s attorneys on 09/21/2020 specifically requested that I not place the interview agenda in the file.  I honored the request, at the time.  See Applicant Initiated Interview Summary 09/28/2020.  However, to ensure that the record is clear, I’ve attached the interview agenda to this office action.  Below is an excerpt of from the Applicant’s request for an interview:

    PNG
    media_image2.png
    478
    1119
    media_image2.png
    Greyscale


The Applicant Initiated Interview Summary which was completed by the Examiner immediately after the interview with Mr. Murphy and Mr. Fauth states that we discussed “incorporating the substance of the first limitation of claim 3 into the independent claims”.  And “I informed Mr. Murphy and Mr. Fauth that the amendment would likely overcome the prior art references Zhang and Mason, but further search and consideration would be required”.  However, the amendment submitted by the Applicant with the RCE does not incorporate the entire first limitation of claim 3 or the substance of the first limitation of claim 3 because it specifically does not include the recitation “wherein the one or more processor are further configured to: receive environmental data representative of a change in an environment in which one or more vehicles of the fleet of vehicles operations” or the substance thereof.
As address below, Zhan in combination with Mason and Samocha, which were cited in the previous final office action, discloses the limitations of the independent claims.  Accordingly, a first action final office action is appropriate.

b. 	Dependent Claims 11 and 22: As discussed below, claim 2 is properly rejected as being unpatentable over Zhang in combination with Mason and Samocha.  Accordingly, Applicant’s arguments are moot.

c.	Dependent Claims 4, 14, and 25: As discussed below, the independent claims are properly rejected as being unpatentable over Zhang in combination with Mason and Samocha and the Applicant does not argue that the dependent claims are allowable separate 

d.	Dependent Claims 5, 9, 10, 24, 26: As discussed below, the independent claims are properly rejected as being unpatentable over Zhang in combination with Mason and Samocha and the Applicant does not argue that the dependent claims are allowable separate from the independent claims over the additional references.  Accordingly, Applicant’s arguments are moot.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11-12, and 22-24 are rejected under 35 U.S.C. § 103 as being obvious over Zhang US 2017/0075358 A1 (“Zhang”) in view of Mason et al. US 2011/0238457 A1 (“Mason”) and Samocha et al. US 2017/0102243 A1 (“Samocha”).

As per Claim 2, Zhan discloses [a] system comprising:
one or more processors configured to perform actions [at least see Zhang FIG. 1; ¶ 106 disclosing a car scheduling server that automatically arranges a driving task for the self-driving cars] comprising:
receiving policy data representative of parameters with which to apply to select a vehicle from a fleet of vehicles for responding to a transit request the parameters related to . . . operating an autonomous vehicle [at least see Zhang FIGS. 5, 6, 7; ¶¶ 118 (Calculate, according to current location information, current road status information, and planned route information of each first candidate car) 144 (Determine whether a ride request conflicting with the ride request exists in a driving task list); 172 (match vehicle with number of available seats to number of passengers), 184 (car scheduling server calculates, according to current location information, current road status information, and planned route information of each first candidate car, a first time required by each first candidate car to arrive at the ride destination)];
receiving fleet management data from a repository, the fleet management data comprising subsets of vehicle data for the fleet vehicles [at least see Zhang FIG. 2; ¶ 107 disclosing self-driving car information collection unit 203 is configured to collect driving information of all self-driving cars within a management range of the car scheduling server];
receiving environmental data associate with a region within which one or more vehicles of the fleet of vehicles operates [at least see Zhang ¶¶ 11, 15, 36, 40, 94, 106, 108, 113 disclosing acquiring driving information of the self-driving cars wherein the driving information includes at least current location, current road status information, planned route, and planned destination arrival time and traffic road status information collection unit 304 is configured to collect a traffic status on a driving route of the self-driving car. Note: Applicant’s specification does not define environmental data, therefore the term does not exclude road status or traffic status disclosed in Zhang];
receiving data representing a transit request from a first geographic location to a second geographic location [at least see Zhang FIGS. 1, 5, 6; ¶¶ 106, 116, 143 teaching a client device configured to send a ride request of a passenger ride requirement where the ride request may include a ride starting location, a ride destination]
determining, based at least in part on the policy data, the fleet management data, and the environmental data, a first vehicle as transportation from the first geographical location to the second geographical location [at least see Zhang FIGS. 5, 7; ¶¶ 108, 117-119, 185 which discloses calculating each first candidate car based on location, road status, planned route and determining the final candidate car;];
generating dispatch data to dispatch the first vehicle . . . ;
communicating the dispatch data to first vehicle, such that the first vehicle travels to . . . location [at least see Zhang FIGS. 5, 7; ¶¶ 119-120, 190 which discloses delivering the ride request to the final candidate car, so that the final candidate car responds to the ride request].
Zhang does not specifically disclose the parameters related to generating a path associated with operating a . . . vehicle.
However, Mason teaches the parameters related to generating a path associated with operating a . . . vehicle [at least see Mason Abstract; FIGS. 1-2, 5; ¶¶ 33, 35, 38, 62-66 that teaches a vehicle management systems and associated processes that can consider energy consumption when selecting routes for fleet vehicles; wherein the system includes a routing module with various modules including a vehicle characteristics module and route calculation module among others; wherein the route calculations module determines feasible routes based on input received from the waypoints module 205, the vehicle type module 210, the vehicle location module 215, the driver profile module 220, and/or the parameter database 240; wherein the preferred route is selected based on energy costs and wherein energy use costs are determined for the feasible routes using a cost function that is based, at least in part, on elevation information and vehicle characteristics and wherein the preferred route is selected based on energy use cost and wherein the route selectin process identifies a recommended or preferred vehicle type to use for the preferred route].
 As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-
Zhang also does not specifically disclose {dispatching the first vehicle to} a third geographic location or {first vehicle travels to} the third location.
Note that the recitation such that the first vehicle travels to the third geographic location does not positively limit claim 1 because it is merely the intended effect of communicating the dispatch data to the first vehicle.
Samocha teaches {dispatching the first vehicle to} a third geographic location or {first vehicle travels to} the third location [at least see Samocha FIGS. 5; ¶¶ 14, 63 which discloses a system for navigating vehicle associated with a delivery service wherein the desired arrival time for a package to arrive at a destination is received and the location of the package determine wherein the package can be the package may be a customer, user, passenger, goods, animal, livestock, etc. and where the location of the package has been changed {third geographic location} new location is determined and a route to the destination is determined].
As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-driving car to satisfy the ride request and Samocha teaches determining whether the location of a package to be picked up has changed after the route and pickup time have been determined.  Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-driving car scheduling method and system disclosed in Zhang and add the option for the client to be able to change the location of the 

As per Claim 11, Zhang in combination with Mason and Samocha discloses [t]he system of claim 2, and Zhang further discloses wherein the environmental data is representative of a change in an environment in which the one or more vehicles operates [at least see Zhang ¶¶ 11, 15, 36, 40, 94, 106, 108, 113], but Zhang does not specifically disclose the environmental data comprising one or more of data sets that specify traffic-related data for various road segments or paths, weather-related roadway conditions, traffic data, or construction data.
However, Samocha teaches this limitation [at least see Samocha ¶¶ 19, 43 which teaches adjusting the pickup time for a custom or package based on changing conditions such as traffic, traffic accident, weather, etc.]
As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-driving car to satisfy the ride request and Samocha teaches adjusting the pickup time based on conditions.  Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-driving car scheduling method and system disclosed in Zhang and add the option for adjusting the pickup time based on a change in conditions as taught by Samocha in order to improve customer service by ensuring that the customer or package arrives at the destination at the desired time [Samocha ¶ 19].

As per Claim 12, claim 12 a method claim contains essentially the same limitations as claim 2, a system claim.  For the reasons given above with respect to claim 2, claim 12 is also 

As per Claim 22, Zhang in combination with Mason and Samocha discloses [t]he system of claim 2, and Zhang also discloses wherein the third geographic location is the first geographic location [at least see Zhang FIGS. 5, 7; ¶¶ 119-120, 190 which discloses delivering the ride request to the final candidate car, so that the final candidate car responds to the ride request].
Note that the recitation such that the first vehicle travels to the does not positively limit claim 2 because it is merely the intended effect of communicating the dispatch data to the first vehicle.  Nonetheless Zhang teaches the limitation because the claim merely requires the dispatching of the vehicle to the first geographic from the third receiving data limitation.

As per Claim 23, claim 23 a non-transitory computer-readable media storing instructions claim contains essentially the same limitations as claim 2, a system claim.  For the reasons given above with respect to claim 2, claim 23 is also rejected under 35 U.S.C. § 103 as being obvious over Zhang in combination with Mason and Samocha.

As per Claim 24, the combination of Zhang Mason, and Samocha discloses [t]he one or more non-transitory computer-readable media of claim 23, and Zhang further discloses wherein the environmental data is representative of a change in an environment in which the one or more vehicles operates [at least see Zhang ¶¶ 11, 15, 36, 40, 94, 106, 108, 113].

Claims 2, 11-12, and 22-24 are alternatively rejected under 35 U.S.C. § 103 as being obvious over Zhang in view of Mason, Samocha, and Sedlik et al. US 2017/0084175 A1 

As per Claim 2, Zhan discloses [a] system comprising:
one or more processors configured to perform actions [at least see Zhang FIG. 1; ¶ 106 disclosing a car scheduling server that automatically arranges a driving task for the self-driving cars] comprising:
receiving policy data representative of parameters with which to apply to select a vehicle from a fleet of vehicles for responding to a transit request the parameters related to . . . operating an autonomous vehicle [at least see Zhang FIGS. 5, 6, 7; ¶¶ 118 (Calculate, according to current location information, current road status information, and planned route information of each first candidate car) 144 (Determine whether a ride request conflicting with the ride request exists in a driving task list); 172 (match vehicle with number of available seats to number of passengers), 184 (car scheduling server calculates, according to current location information, current road status information, and planned route information of each first candidate car, a first time required by each first candidate car to arrive at the ride destination)];
receiving fleet management data from a repository, the fleet management data comprising subsets of vehicle data for the fleet vehicles [at least see Zhang FIG. 2; ¶ 107 disclosing self-driving car information collection unit 203 is configured to collect driving information of all self-driving cars within a management range of the car scheduling server];
receiving environmental data associate with a region within which one or more vehicles of the fleet of vehicles operates [at least see Zhang ¶¶ 11, 15, 36, 40, 94, 106, 108, 113 disclosing acquiring driving information of the self-driving cars wherein the driving information includes at least current location, current road status information, planned route, and planned destination arrival time and traffic road status information collection unit 304 is configured to collect a traffic status on a driving route of the self-driving car. Note: Applicant’s specification does not define environmental data, therefore the term does not exclude road status or traffic 
receiving data representing a transit request from a first geographic location to a second geographic location [at least see Zhang FIGS. 1, 5, 6; ¶¶ 106, 116, 143 teaching a client device configured to send a ride request of a passenger ride requirement where the ride request may include a ride starting location, a ride destination]
determining, based at least in part on the policy data, the fleet management data, and the environmental data, a first vehicle as transportation from the first geographical location to the second geographical location [at least see Zhang FIGS. 5, 7; ¶¶ 108, 117-119, 185 which discloses calculating each first candidate car based on location, road status, planned route and determining the final candidate car;];
generating dispatch data to dispatch the first vehicle . . . ; communicating the dispatch data to first vehicle, such that the first vehicle travels to . . . location [at least see Zhang FIGS. 5, 7; ¶¶ 119-120, 190 which discloses delivering the ride request to the final candidate car, so that the final candidate car responds to the ride request].
Zhang does not specifically disclose the parameters related to generating a path associated with operating a . . . vehicle.
However, Mason teaches the parameters related to generating a path associated with operating a . . . vehicle [at least see Mason Abstract; FIGS. 1-2, 5; ¶¶ 33, 35, 38, 62-66 that teaches a vehicle management systems and associated processes that can consider energy consumption when selecting routes for fleet vehicles; wherein the system includes a routing module with various modules including a vehicle characteristics module and route calculation module among others; wherein the route calculations module determines feasible routes based on input received from the waypoints module 205, the vehicle type module 210, the vehicle location module 215, the driver profile module 220, and/or the parameter database 240; wherein the preferred route is selected based on energy costs and wherein energy use costs are determined for the feasible routes using a cost function that is based, at least in part, on 
 As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-driving car to satisfy the ride request and Mason teaches selecting a preferred route based on energy costs which accounts for vehicle characteristics and elevation information.  Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-driving car scheduling method and system disclosed in Zhang and add to capability of identifying a recommended or preferred vehicle type for use on for the preferred route in order to reduce fuel consumption for a fleet of vehicles in increasing transportation companies bottom line [Mason ¶ 21].
Zhang also does not specifically disclose {dispatching the first vehicle to} a third geographic location or {first vehicle travels to} the third location.
Note that the recitation such that the first vehicle travels to the third geographic location does not positively limit claim 1 because it is merely the intended effect of communicating the dispatch data to the first vehicle.
Samocha teaches {dispatching the first vehicle to} a third geographic location or {first vehicle travels to} the third location [at least see Samocha FIGS. 5; ¶¶ 14, 63 which discloses a system for navigating vehicle associated with a delivery service wherein the desired arrival time for a package to arrive at a destination is received and the location of the package determine wherein the package can be the package may be a customer, user, passenger, goods, animal, livestock, etc. and where the location of the package has been changed {third geographic location} to a new location is determined and a route to the destination is determined].
As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-
	Sedlik also discloses receiving environmental data associate with a region within which one or more vehicles of the fleet of vehicles operates [at least see Sedlik FIG. 2; ¶¶ 22, 24, 32, 60-62 that teaches a transit service that is in communication with devices aboard the vehicles traveling in the area, and may participate in the exchange of notifications of transit events in the area that affect such vehicles such as a transient event and based on said transient event send instructions to re-route the transit of the vehicle through an alternative area].
As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-driving car to satisfy the ride request and Sedlik teaches a transit service which sends instructions to re-route the autonomous control of a vehicle when a transit event such as an accident occurs.  Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-driving car scheduling method and system disclosed in Zhang and select and reroute an autonomous vehicle around a transit event as taught by Sedlik in order to improve safety and prevent traffic by adjusting the autonomous control of vehicles to avoid an area when a transit event occurs [Sedlik ¶ 2].

As per Claim 11, in the alternative Zhang in combination with Mason, Samocha, and Sedlik discloses [t]he system of claim 2, and Zhang further discloses wherein the environmental data is representative of a change in an environment in which the one or more vehicles operates [at least see Zhang ¶¶ 11, 15, 36, 40, 94, 106, 108, 113], but Zhang does not specifically disclose the environmental data comprising one or more of data sets that specify traffic-related data for various road segments or paths, weather-related roadway conditions, traffic data, or construction data.
However, Samocha teaches this limitation [at least see Samocha ¶¶ 19, 43 which teaches adjusting the pickup time for a custom or package based on changing conditions such as traffic, traffic accident, weather, etc.]
As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-driving car to satisfy the ride request and Samocha teaches adjusting the pickup time based on conditions.  Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-driving car scheduling method and system disclosed in Zhang and add the option for adjusting the pickup time based on a change in conditions as taught by Samocha in order to improve customer service by ensuring that the customer or package arrives at the destination at the desired time [Samocha ¶ 19].

As per Claim 12, claim 12 a method claim contains essentially the same limitations as claim 2, a system claim.  For the reasons given above with respect to claim 2, claim 12 is also rejected in the alternative under 35 U.S.C. § 103 as being obvious over Zhang in combination with Mason, Samocha, and Sedlik.

As per Claim 22, in the alternative Zhang in combination with Mason, Samocha, and Sedlik discloses [t]he system of claim 2, and Zhang also discloses wherein the third geographic location is the first geographic location [at least see Zhang FIGS. 5, 7; ¶¶ 119-120, 190 which discloses delivering the ride request to the final candidate car, so that the final candidate car responds to the ride request].
Note that the recitation such that the first vehicle travels to the does not positively limit claim 2 because it is merely the intended effect of communicating the dispatch data to the first vehicle.  Nonetheless Zhang teaches the limitation because the claim merely requires the dispatching of the vehicle to the first geographic from the third receiving data limitation.

As per Claim 23, claim 23 a non-transitory computer-readable media storing instructions claim contains essentially the same limitations as claim 2, a system claim.  For the reasons given above with respect to claim 2, claim 23 is also rejected, in the alternative, under 35 U.S.C. § 103 as being obvious over Zhang in combination with Mason, Samocha, and Sedlik

As per Claim 24, in the alternative Zhang in combination with Mason, Samocha, and Sedlik discloses [t]he one or more non-transitory computer-readable media of claim 23, and Zhang further discloses wherein the environmental data is representative of a change in an environment in which the one or more vehicles operates [at least see Zhang ¶¶ 11, 15, 36, 40, 94, 106, 108, 113].
Sedlik also discloses this limitation [at least see Sedlik FIG. 2; ¶¶ 22, 24, 32, 60-62 that teaches a transit service that is in communication with devices aboard the vehicles traveling in the area, and may participate in the exchange of notifications of transit events in the area that affect such vehicles such as a transient event and based on said transient event send instructions to re-route the transit of the vehicle through an alternative area].
As a result, Zhang discloses a self-driving car scheduling method, a car scheduling 

Claims 4, 13, and 25 are rejected under 35 U.S.C. § 103 as being obvious over Zhang in combination with Mason and Samocha (and in the alternative Sedlik) as applied to claims 2, 12, and 23 above and further in view of Bar-Zeev et al. US 9,786,187 B1 (“Bar-Zeev”).

As per Claim 4, Zhang the combination with Mason and Samocha (and in the alternative Sedlik) discloses [t]he system of claim 2, and Zhang further discloses wherein the fleet of vehicles comprises autonomous vehicles [see FIG. 1 self-driving vehicle], but Zhang does not specifically disclose and non-autonomous vehicles, and wherein selecting further comprises selecting a non-autonomous vehicle as the first vehicle based at least in part on one or more of a geofence, a communication coverage level, or a demand level.
However, Bar-Zeev discloses this limitation [at least see Bar-Zeev FIG. 8; col. 21, l, 58-col. 22, l. 19 which teaches determining whether an autonomous vehicle is available for the delivery along a path segment to the user specified delivery location and if it is determined that an autonomous vehicle is available to make the delivery, a determination is made as to whether an autonomous vehicle is selected by the user for the delivery].


	As per Claim 13, Zhang the combination with Mason and Samocha (and in the alternative Sedlik) discloses [t]he method of claim 12, and Zhang further discloses wherein the fleet of vehicles comprises one or more autonomous vehicles [see Zhang FIG. 1 self-driving vehicle], . . 
wherein the environmental data is representative of a change in an environment in which the one or more vehicles operates [at least see Zhang ¶¶ 11, 15, 36, 40, 94, 106, 108, 113], but does not specifically disclose and one or more non-autonomous vehicles, 
wherein selecting the first vehicle further comprises selecting an autonomous vehicle based at least in part on one or more of a demand, a geofence, or a communication level.
However, Bar-Zeev discloses these limitations [at least see Bar-Zeev FIG. 8; col. 21, l, 58-col. 22, l. 19 which teaches determining whether an autonomous vehicle is available for the delivery along a path segment to the user specified delivery location and if it is determined that an autonomous vehicle is available to make the delivery, a determination is made as to whether an autonomous vehicle is selected by the user for the delivery].
As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-
Zhang also does not specifically disclose wherein the method further comprises:
modifying, based at least in part on the environmental data, the dispatch data associated with operation of one or more vehicles within the region.
However, Samocha teaches these limitations [at least see Samocha ¶¶ 19, 43 which teaches adjusting the pickup time for a custom or package based on changing conditions such as traffic, traffic accident, whether, etc.].
As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-driving car to satisfy the ride request and Samocha teaches adjusting the pickup time based on conditions.  Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-driving car scheduling method and system disclosed in Zhang and add the option for adjusting the pickup time based on a change in conditions as taught by Samocha in order to improve customer service by ensuring that the customer or package arrives at the destination at the desired time [Samocha ¶ 19].

	As per Claim 25, Zhang the combination with Mason and Samocha (and in the alternative Sedlik) discloses [t]he one or more non-transitory computer-readable media of claim 23 and Zhang further discloses wherein the fleet of vehicles comprises an autonomous vehicle and a non-autonomous vehicle. 
However, Bar-Zeev teaches this limitation [at least see Bar-Zeev FIG. 8; col. 21, l, 58-col. 22, l. 19 which teaches determining whether an autonomous vehicle is available for the delivery along a path segment to the user specified delivery location and if it is determined that an autonomous vehicle is available to make the delivery, a determination is made as to whether an autonomous vehicle is selected by the user for the delivery].
As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-driving car to satisfy the ride request and Bar-Zeev teaches allowing the user to selected whether or not he or she desires an autonomous vehicle.  Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-driving car scheduling method and system disclosed in Zhang and to offer the client the option of using an autonomous vehicle, if available, and add the option for either accept or reject the use of an autonomous vehicle when available as taught by Bar-Zeev in order to provide better customer service.

Claim 5 is rejected under 35 U.S.C. § 103 as being obvious over Zhang the combination with Mason and Samocha (and in the alternative Sedlik) as applied to claim 2 and further in view of Sedlik.

As per Claim 5, the combination of Zhang, Mason, and Samocha (and in the alternative Sedlik) discloses [t]he system of claim 2, and Zhang further discloses wherein the environmental data is representative of a change in an environment in which the one or more vehicles operates [at least see Zhang ¶¶ 11, 15, 36, 40, 94, 106, 108, 113], but Zhang does not specifically disclose 
the environmental data identifying a region within which the one or more vehicles operate; and
 wherein the one or more processors are further configured to receive updated policy data specifying routes for the one or more vehicles to exit the region upon entry of the region.
However, Sedlik teaches these limitations [at least see Sedlik FIG. 2; ¶¶ 22, 24, 32, 60-62 which teaches a transit service that is in communication with devices aboard the vehicles traveling in the area, and may participate in the exchange of notifications of transit events in the area that affect such vehicles such as a transient event and based on said transit event sends instructions to re-route the transit of the vehicle through an alternative area].
As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-driving car to satisfy the ride request and Sedlik teaches a transit service which sends instructions to re-route the autonomous control of a vehicle when a transit event such as an accident occurs.  Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-driving car scheduling method and system disclosed in Zhang and reroute an autonomous vehicle around a transit event as taught by Sedlik in order to improve safety and prevent traffic by adjusting the autonomous control of vehicles to avoid an area when a transit event occurs [Sedlik ¶ 2].


Claim 9 is rejected under 35 U.S.C. § 103 as being obvious over Zhang in combination with Mason and Samocha (and in the alternative Sedlik) as applied to claim 2 and further in view of Goddard et al. US 2015/0292894 A1 (“Goddard”) and Fujita US 2017/0314943 A1 (“Fujita”).

As per Claim 9, Zhang in combination with Mason and Samocha (and in the alternative t]he system of claim 2, but Zhang does not specifically disclose wherein: the parameters are associated with determine a confidence level for generating the path; and
the policy data comprises data sets specifying road segments or intersections in which a certain level of complexity in navigating autonomous vehicles may exist.
	However, Goddard teaches wherein: the parameters are associated with determine a confidence level for generating the path [at least see Goddard ¶ 33, 35].
And Fujita teaches the policy data comprises data sets specifying road segments or intersections in which a certain level of complexity in navigating autonomous vehicles may exist [at least see Fujita FIGS. 2,3A-3C, 5; ¶¶ 55- 63, 107 etc. which teaches a travel route calculation device which calculations a recognition degree, determines when the recognition degree is less than a threshold, that said recognition degree is difficult a route is calculated which does not include the determined avoidance location].
	As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-driving car to satisfy the ride request and Goddard teaches route data that includes a confidence value and Fujita teaches excluding a location from the travel route when it is determined that the recognition of a feature is difficult.  Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-driving car scheduling method and system disclosed in Zhang and reroute an autonomous vehicle around a feature that is difficult to recognize as taught by Fujita or where the is low confidence in the route as taught by Goddard in order to further the safety on the roads by ensuring that drive assist or autonomous vehicles are not operating where it is difficult for the sensors to recognize traffic signals [Fujita ¶¶ 2-7].

Claims 10 is rejected under 35 U.S.C. § 103 as being obvious over Zhang in combination with Mason and Samocha (and in the alternative Sedlik) as applied to claim 2 

As per Claim 10, Zhang in combination with Mason and Samocha (and in the alternative Sedlik) discloses [t]he system of claim 2, but Zhang does not specifically disclose wherein the fleet management data comprises one or more of data representative of one or more of readiness of autonomous vehicles to service a transportation request, maintenance issues, scheduled service calls, daily usage, battery charge and discharge rates, or data describing at least some autonomous vehicle characteristics.
However, Murakami teaches this limitation [at least see Murakami abstract; FIG. 2; col. 8, ll. 6-61 which teaches a shared vehicle system that includes a central facility and a plurality of fleet vehicles wherein in response to a request from a user the system determines the vehicle for the user based on the vehicle state of charge and location].
As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-driving car to satisfy the ride request and Murakami teaches selecting a vehicle from a fleet of vehicle based on the vehicle location and state of charge.  Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-driving car scheduling method and system disclosed in Zhang and include selecting a vehicle based on the state of charge and location as taught by Murakami, to ensure customer satisfaction with the service by providing the vehicle that can arrive in the shortest possible time and with enough charge to reach the desired destination.

Claim 26 is rejected under 35 U.S.C. § 103 as being obvious over Zhang in combination with Mason, Samocha and Bar-Zeev (and in the alternative Sedlik) as applied to claim 25 above and further in view of Murakami.

As per Claim 26, Zhang in combination with Mason, Samocha, and Bar Zeev discloses [t]he one or more non-transitory computer-readable media of claim 25, but Zhang does not specifically disclose the operations further comprising:
determining the vehicle as to one of the autonomous vehicle or the non-autonomous vehicle based at least in part on a location of the vehicle.
Under the broadest reasonable interpretation of this claim consistent with the specification, this limitation does not only require making a choice between one autonomous vehicle and one non-autonomous vehicle, it also includes making a choice between two different autonomous vehicles and two different non-autonomous vehicles based at least in part on a location of the vehicle.  Accordingly, Murakami teaches the limitation [at least see Murakami abstract; FIG. 2; col. 8, ll. 6-61 which teaches a shared vehicle system that includes a central facility and a plurality of fleet vehicles wherein in response to a request from a user the system determines the vehicle for the user based on the vehicle state of charge and location].
As a result, Zhang discloses a self-driving car scheduling method, a car scheduling server, and self-driving cars that receives a ride request and selects a final candidate self-driving car to satisfy the ride request and Murakami teaches selecting a vehicle from a fleet of vehicle based on the vehicle location and state of charge.  Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the self-driving car scheduling method and system disclosed in Zhang and include selecting a vehicle based on the state of charge and location as taught by Murakami, to ensure customer satisfaction with the service by providing the vehicle that can arrive in the shortest possible time and with enough charge to reach the desired destination.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent 

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668